UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 814-61 CAPITAL SOUTHWEST CORPORATION (Exact name of registrant as specified in its charter) Texas 75-1072796 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 12900 Preston Road, Suite 700, Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (972) 233-8242 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filings).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 3,754,538 shares of Common Stock, $1 par value, as of October 28, 2011 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements Consolidated Statements of Assets and Liabilities September 30, 2011 (Unaudited) and March 31, 2011 4 Consolidated Statements of Operations (Unaudited) For the three and six months ended September 30, 2011 and September 30, 2010 5 Consolidated Statements of Changes in Net Assets September 30, 2011 (Unaudited) and March 31, 2011 6 Consolidated Statements of Cash Flows (Unaudited) For the three and six months ended September 30, 2011 and September 30, 2010 7 Consolidated Schedule of Investments (Unaudited) September 30, 2011 and September 30, 2010 8 Notes to Consolidated Financial Statements 20 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1. Legal Proceedings 35 Item1A. Risk Factors 35 Item 6. Exhibits 35 Signatures 36 3 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF ASSETS AND LIABILITIES (In thousands except per share data) September30 March31 Assets (Unaudited) Investments at market or fair value Companies more than 25% owned (Cost: September 30, 2011 - $25,701, March 31, 2011- $25,521) $ $ Companies 5% to 25% owned (Cost: September 30, 2011 - $14,049, March 31, 2011 - $14,049) Companies less than 5% owned (Cost: September 30, 2011 - $61,893, March 31, 2011 - $58,784) Total investments (Cost: September 30, 2011 - $101,643, March 31, 2011 - $98,354) Cash and cash equivalents Receivables Dividends and interest Affiliates Pension assets Other assets Total assets $ $ Liabilities Other liabilities $ $ Pension liability Deferred income taxes Total liabilities Net Assets Common stock, $1 par value: authorized, 5,000,000 shares; issued, 4,339,416 shares at September 30, 2011 and 4,337,916 shares at March 31, 2011 Additional capital Accumulated net investment income (loss) ) Accumulated net realized gain (loss) ) Unrealized appreciation of investments Treasury stock - at cost on 584,878 shares ) ) Total net assets Total liabilities and net assets $ $ Net asset value per share (on the 3,754,538 shares outstanding at September 30, 2011 and 3,753,038 shares outstanding at March 31, 2011) $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements 4 Table of Contents CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands) Three Months Ended September 30 Six Months Ended September 30 Investment income: Interest $ Dividends Management and directors’ fees Operating expenses: Salaries Stock option expense Net pension benefit ) Professional fees Other operating expenses Income before income taxes 52 84 Income tax expense 29 19 47 48 Net investment income $
